OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a glass container, classified in B65D 23/08.
II. Claim 13-23, drawn to a method of coating an outer surface of a glass container, classified in C03C 17/005.
III. Claim 24, drawn to a method of printing a UV-cured matrix on a glass container, classified in B41M 5/007 and/or B29C 64/112.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the glass container of claim 1 requires a UV-cured matrix comprising UV-curable varnish drops. Claim 1 does not indicate that the UV-curable varnish drops are cured to retain droplet (e.g., spherical or semispherical) form/shape; rather, the UV-cured matrix is simply required to be porous. 
Additionally or alternatively, the process as claimed can be used to make another and materially different product. Specifically, the method of claim 13 could be used to form a cured varnish layer on a glass window pane, or alternatively, could be used for forming cured varnish layers on containers other than glass, such as paper or polymer-based containers.

Inventions I and III are also related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, as indicated above regarding inventions I and II, the UV-cured matrix of the glass container of claim 1 could be formed via brush or roller coating, among other methods (e.g., dip coating), whereas the method of claim 24 is a specific method of printing the UV-cured matrix including 

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different mode of operation. Specifically, the method of claim 13 (invention II) does not require the operative steps of the method of claim 24 (invention III) of “(b) determining a height value of the UV-cured matrix at each location; (c) assigning a grayscale or numeric value to each location based on the height value; (d) applying at least one varnish layer to the body according to the assigned grayscale or numeric value at each location”. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable 

Election of Species Requirement
This application contains claims directed to patentably distinct species of UV-curable varnish drop arrangements, patentably distinct UV-cured matrix forms/shapes, and patentably distinct species of labeling, respectively, set forth below in the corresponding Election of Species Requirements. If Applicant elects Invention I, claims 1-12 for examination on the merits, Applicant is hereby required to elect a single species from each of Species Election I, Species Election II, and Species Election III set forth below. If Applicant elects Invention II, claims 13-23 for examination on the merits, Applicant is hereby required to elect a single species from each of Species Election IV, Species Election V, and Species Election VI set forth below.

Species Election I
Species I-A, claims 4 and 6, directed toward the UV-curable varnish drops arranged in a repeating pattern.
Species I-B, claims 4 and 7, directed toward the UV-curable varnish drops arranged in a random pattern.

Species Election II
Species II-A, claim 8, drawn to the UV-cured matrix forming a tubular body.
Species II-B, claim 8, drawn to the UV-cured matrix forming a non-tubular body.

Species Election III
Species III-A, claim 10, directed toward the glass container including a label positioned about at least a portion of the UV-cured matrix.
Species III-B, claim 11, directed toward the glass container not including a label positioned about the UV-cured matrix.

Species Election IV
Species IV-A, claims 19 and 20, directed toward the varnish drops being arranged in a repeating pattern.
Species IV-B, claim 19, directed toward the varnish drops being arranged in a random pattern.

Species Election V
Species V-A, claim 21, directed toward the UV-cured matrix being formed into a tubular structure.
Species V-B, claim 21, directed toward the UV-cured matrix being formed into a non-tubular structure.


Species Election VI
Species VI-A, claim 22, directed toward the method excluding application of a label.
Species VI-B, claim 23, directed toward the method including a step of positioning a label about at least a portion of the UV-cured matrix.

 The species of UV-curable varnish drop patterns, repeating versus random, are independent or distinct because by definition they are mutually exclusive. A repeating pattern is not random, nor is a random pattern, chosen without method or conscious decision, repeating. The species of the structure which the UV-cured matrix is formed into, tubular versus non-tubular, are mutually exclusive. The species of including or excluding a label being applied to the glass container are mutually exclusive.
In addition, all of the aforesaid species, respectively, are not obvious variants of each other, respectively, based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 5, 9, and 12-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species have acquired a separate status in the art in view of their different classification
The species have acquired a separate status in the art due to their recognized divergent subject matter
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782      
           

/LEE E SANDERSON/Primary Examiner, Art Unit 1782